Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                             Jan 29 2014, 9:52 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

KATHRYN C. BYROM                                  GREGORY F. ZOELLER
Kendallville, Indiana                             Attorney General of Indiana

                                                  MONIKA PREKOPA TALBOT
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

TALESA HOWELL,                                    )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )       No. 57A05-1306-CR-314
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                    APPEAL FROM THE NOBLE CIRCUIT COURT
                         The Honorable G. David Laur, Judge
  Cause Nos. 57C01-1108-FB-034 and 57C01-1306-FD-012 (Formerly 57D01-0904-FD-072)



                                       January 29, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                            STATEMENT OF THE CASE

      Talesa Howell appeals her sentence following the revocation of her probation.

She presents a single issue for our review, namely, whether the trial court abused its

discretion when it sentenced her to two one-year consecutive terms.

      We affirm.

                      FACTS AND PROCEDURAL HISTORY

      On February 9, 2012, in Cause Number 57C01-1108-FB-034 (“FB-034”), Howell

pleaded guilty to possession of methamphetamine, as a Class D felony, and possession of

marijuana, as a Class A misdemeanor. The trial court sentenced Howell to eighteen

months for the D felony conviction and 180 days for the A misdemeanor conviction, to

be served concurrently, with six months executed and twelve months suspended to

probation.

      On February 17, 2012, in Cause Numbers 57D01-0904-FD-72 (“FD-72”) and

57D01-0808-FD-255 (“FD-255”), Howell pleaded guilty to possession of a controlled

substance, as a Class D felony, and conversion, as a Class A misdemeanor. The trial

court sentenced Howell to eighteen months with six months executed and twelve months

suspended to probation for the Class D felony conviction and sixty days for the Class A

misdemeanor conviction, to run consecutively.      And the trial court ordered that the

sentence for FB-34 would run consecutive to the sentences in FD-72 and FD-255.

      On June 1, the twelve-month suspended portions of Howell’s sentences

commenced.      The terms of Howell’s probation agreements included provisions

prohibiting: the possession or use of “any alcohol, narcotic, drug, controlled substance,


                                           2
or mood altering substance unless prescribed by a physician or dentist” and Howell’s

association “with any person of bad character or reputation or with any person who is

likely to influence [her] to commit any crime, or be in the presence of any illegal

activity.” Appellant’s App. at 49-50. In addition, Howell was ordered to submit to drug

and alcohol tests.

       On May 3, 2013, the State filed two probation violation reports alleging that

Howell had violated the terms of her probation. At the disposition hearing on June 6,

Howell admitted: that she had tested positive for methamphetamine in December 2012;

that she had taken Adderall while on probation; and that she had smoked

methamphetamine with Kevin Jurich on May 1, 2013, who was arrested that same day.

Howell admitted that each of those actions constituted a violation of her probation.

Howell also testified that she was pregnant with Jurich’s child and that her due date was

less than eight weeks away. Thus, Howell was pregnant at the time that she smoked

methamphetamine on May 1. The trial court revoked Howell’s probation in both causes

and ordered her to serve the remaining year of each sentence consecutively, for an

aggregate term of two years. This appeal ensued.

                               DISCUSSION AND DECISION

       Howell’s sole contention on appeal is that the trial court abused its discretion

when it ordered her to serve two years in “a facility with the CLIFF program.”1

Transcript at 49. She does not contest the revocation of her probation, which was based

on her admissions in court. We review a trial court’s sentencing decision following a


       1
          The State describes the CLIFF program as a rehabilitation program through the Department of
Correction.
                                                 3
probation revocation for an abuse of discretion. Sanders v. State, 825 N.E.2d 952, 957

(Ind. Ct. App. 2005). An abuse of discretion will be found “where the decision is clearly

against the logic and effect of the facts and circumstances.” Prewitt v. State, 878 N.E.2d

184, 188 (Ind. 2007).

       Indiana Code Section 35-38-2-3 provides in relevant part:

       (h) If the court finds that the person has violated a condition at any time
       before termination of the period, and the petition to revoke is filed within
       the probationary period, the court may impose one (1) or more of the
       following sanctions:

              (1) Continue the person on probation, with or without
              modifying or enlarging the conditions.

              (2) Extend the person’s probationary period for not more than
              one (1) year beyond the original probationary period.

              (3) Order execution of all or part of the sentence that was
              suspended at the time of initial sentencing.

       In support of her contention on appeal, Howell maintains that, other than the

probation violations, she was “compliant” and “led a law-abiding life and obtained

custody back of her daughter.” Appellant’s Brief at 8. Further, Howell points out that

the trial court initially indicated that the sentences would run concurrently until she told

the court that she would not be eligible for the CLIFF program unless her sentence was at

least eighteen months.     At that point, the trial court ordered the sentences to run

consecutively. In sum, Howell asserts that the trial court abused its discretion when it did

not give her credit for her long period of complying with probation and when it changed

its mind regarding the sentence in order to place her in the CLIFF program.




                                             4
      Our review of the trial court’s sentencing statement shows that the court

questioned Howell extensively about her twenty-year history of untreated substance

abuse and concluded that she would benefit from the CLIFF program. And the trial court

concluded that

      it seems clear to me that for the protection of your family and for you that
      the best alternative would be to have you as far away from drugs as I can
      get you to get you cleared up. To get you into the CLIFF Program, or
      recommend you be at that facility because I seem to have better success
      with people in the CLIFF Program than I do with anything else, but I think
      we can accomplish the same thing.

Transcript at 48. The trial court also noted that “the only way” to “assure [him]self that

[Howell’s new] baby isn’t going to be subjected to more problems” was to send Howell

to the Department of Correction and the CLIFF program. Id. at 50. Howell has not

demonstrated that the trial court’s imposition of this sentence is against the logic and

effect of the facts. The trial court did not abuse its discretion when it sentenced Howell

to consecutive one-year terms.

      Affirmed.

BAKER, J., and CRONE, J., concur.




                                            5